DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claims is incomplete; therefore, rendering claim indefinite.  For examination purposes, claim 2 will be interpreted as being the second density is at least twice the first density.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Honea et al. (US 2010/0048316) in view of Yokota (USPN 8047931).
	Regarding claim 1, Honea et al. discloses a club head having a shell made of a face, top portion, rear portion, and sole wherein the face, top portion, rear portion, and sole define an internal cavity.  The club head is made of a first and second materials wherein the first material has a first density and the second material has a second density greater than the first density (See Paragraph 0097).  The face has a face thickness, a face height, a top edge height, and a lower edge height.  The face also includes a blade length measured horizontally from an origin portion toward a toe side of the club head to the most distant point on the club head in this direction, wherein the blade length includes a toe blade length section and a heel blade length section measured in the same direction as the blade length from the origin point to the engineered impact point. The heel blade length section is at least 1.1 inches (See cg, horizontally from the origin point toward the toe side a distance Xcg, and a distance Zcg from the origin point toward the rear portion in a direction generally orthogonal to the horizontal direction used to measure Xcg (See Paragraph 0070).  A club moment arm (CMA) from the center of gravity to the engineered impact point is less than 1.1 inches (See Paragraph 0071) and a ratio of the club moment arm to the heel blade length is less than 0.9 (See Paragraph 0081).  A transfer distance measured horizontally from the center of gravity to a vertical line extending from the origin is 10%-40% greater than the club moment arm (See Paragraph 0088) and a ratio of the club moment arm to the transfer distance is less than 0.75 (based on the transfer distance being 40% greater than the CMA). Honea et al. does not disclose the face having a variable thickness.  Yokota discloses a club head having a face plate with a varying thickness wherein the minimum thickness is 2.1 to 2.7mm and the maximum thickness is 2.8 to 3.5mm.  One having ordinary skill in the art would have found it obvious to have a face plate with a variable thickness, as taught by Yokota, in order to improve the trampoline effect while increasing durability of the face plate.
	Regarding claim 2, Honea et al. discloses the second density being at least twice the first density (See Paragraph 0097). 

	Regarding claim 4, Honea et al. discloses the second density being at least 15 g/cm3 (See Paragraph 0097).
	Regarding claim 5, Honea et al. discloses a ratio of the Ycg distance to the top edge height being less than 0.40 (See Paragraph 0093) and the transfer distance being at least 1.2 inches (See Paragraph 0083).
	Regarding claim 6, Honea et al .discloses the ratio of the Ycg distance to the top edge height being less than 0.375 (See Paragraph 0093) and the club head moment arm is less than 0.95 inch (See Paragraph 0096).
	Regarding claim 7, Based on the materials and dimensions set forth by Honea et al. and Yokota, the characteristic time is inherently met.
	Regarding claim 8, Honea et al. discloses the blade length being at least 3.1 inches (See Paragraph 0094), a ratio of the front-to-back dimension to the blade length being less than 0.925 (See Paragraph 0078), a ratio of the heel blade length section to the front-to-back dimension being at least 0.32 (See Paragraph 0079), and the club arm moment being less than 1 inch (See Paragraph 0096).
	Regarding claim 9, Honea et al. discloses the first density being less than 5 g/cm3 (See Paragraph 0097).

	Regarding claim 15, see the above regarding claims 1, 6, and 8.
	Regarding claim 16, see the above regarding claim 3.
	Regarding claim 17, see the above regarding claim 4.
	Regarding claim 18, see the above regarding claim 5.
	 
Claims 13, 14, and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art applied to claim 1 above in view of Kusumoto (JP 2002-52099).
	Regarding claim 13, the prior art applied to claim 1 above does not disclose having a stress reducing feature on the sole.  Kusumoto discloses a club head having a stress reducing feature (SRF) on the sole.  The SRF is length is at least as great as the heel blade length section.  The SRF leading edge has a SRF leading edge offset, a SRF trailing edge, SRF width, and SRF depth wherein at least one of the SRF leading cg distance.  One having ordinary skill in the art would have found it obvious to have an SRF on the sole, as taught by Kusumoto, in order to improve the resiliency of the face.
	Regarding claim 14, Kusumoto discloses at least one point of the SRF width along the SRF length being at least 10% of Zcg distance and the SRF being curved.
	Regarding claim 20, see the above regarding claims 13 and 14.
Allowable Subject Matter
Claims 11, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711